Appeal dismissed. In accordance with a written agreement made by the parties judgment for possession and costs in favor of the plaintiffs was entered on October 16, 1947, and execution was stayed until January 19, 1948. The defendants before that date filed a motion for a further stay of execution and appealed from an order denying the motion on the ground that the court had no power to allow it. The denial of the motion was not appeal-able as it was not an “order decisive of'the case.” G. L, (Ter. Ed.) c. 231, § 96. Samuel v. Page-Storms Drop Forge Co. 243 Mass. 133, 134. Richmond Co-operative Association, Inc. v. Gill, 285 Mass. 50, 53. Old Mill Point Club, Inc. v. Paine, 308 Mass. 505, 506.